           Case 3:16-cv-03938-RS Document 144 Filed 04/15/19 Page 1 of 7



     LIONEL Z. GLANCY (#134180)
 1     lglancy@glancylaw.com
     JOSHUA L. CROWELL (#295411)
 2     jcrowell@glancylaw.com
     VAHE MESROPYAN (#307244)
 3    vmesropyan@glancylaw.com
     GARTH SPENCER
 4     gspencer@glancylaw.com
     GLANCY PRONGAY & MURRAY LLP
 5   1925 Century Park East, Suite 2100
     Los Angeles, California 90067
 6   Telephone: (310) 201-9150
     Facsimile: (310) 201-9160
 7
     LAWRENCE P. EAGEL
 8    eagel@bespc.com
     DAVID J. STONE (#208961)
 9    stone@bespc.com
     MELISSA A. FORTUNATO (#319767)
10    henderson@bespc.com
     BRAGAR EAGEL & SQUIRE, P.C.
11   885 Third Avenue, Suite 3040
     New York, New York 10022
12   Telephone: (212) 308-5858
     Facsimile: (212) 486-0462
13
     Attorneys for Lead Plaintiffs Robert Wolfson and Frank
14   Pino and Co-Lead Counsel for the Class
15
                                 UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17
     ROBERT CRAGO, Individually And On Behalf             Case No. 3:16-cv-3938-RS
18   Of All Others Similarly Situated,
                                                          CLASS ACTION
19
                          Plaintiff,
                                                          JOINT STIPULATION AND [PROPOSED]
20
            v.                                            ORDER FOR EXTENSION OF CLASS
21                                                        CERTIFICATION SCHEDULE
                                                              AS MODIFIED
     CHARLES SCHWAB & CO., INC., and THE
22   CHARLES SCHWAB CORPORATION,
23                        Defendants.
24

25

26

27

28

                                       STIPULATION AND [PROPOSED] ORDER
                                              Case No. 16-cv-3938-RS
            Case 3:16-cv-03938-RS Document 144 Filed 04/15/19 Page 2 of 7



            Pursuant to Local Rule 6-2, Lead Plaintiffs Robert Wolfson and Frank Pino, named plaintiff
 1
     Scott Posson (collectively “Plaintiffs”), and Defendants Charles Schwab & Co., Inc. and The
 2
     Charles Schwab Corporation (“Defendants” or “Schwab” and, together with Plaintiffs, the
 3
     “Parties”), by and through their respective counsel, for good cause, hereby stipulate as follows:
 4
            WHEREAS, on June 21, 2018, the Court entered a Case Management Scheduling Order
 5
     setting the case schedule through the class certification hearing (ECF No. 136);
 6
            WHEREAS, the Parties have engaged in class certification and merits discovery and are
 7
     continuing to meet and confer in good faith regarding outstanding issues;
 8
            WHEREAS, in connection with class certification discovery, Plaintiffs seek from third-party
 9
     UBS Securities, LLC (“UBS”) the production of additional data regarding trade orders that Schwab
10
     routed to UBS during the Class Period;
11
            WHEREAS, Plaintiffs have met and conferred with UBS on multiple occasions regarding
12
     the scope of the order data production, a negotiation that Plaintiffs believe has presented several
13
     complex and novel issues;
14
            WHEREAS, Plaintiffs have been unable to reach an agreement with UBS regarding the
15
     production of trade data and on March 5, 2019, Plaintiffs filed a Motion to Compel Production in
16
     the United States District Court for the Southern District of New York (the “Motion to Compel”)
17
     (attached hereto as Exhibit 1);
18
            WHEREAS, the Motion to Compel is fully briefed but oral argument has not yet been
19
     scheduled;
20
            WHEREAS, Plaintiffs need an extension of the current class certification deadlines to
21
     accommodate the pending Motion to Compel;
22
            WHEREAS, at Plaintiffs’ request, Defendants have agreed, with the Court’s approval, to
23
     modify the Case Management Scheduling Order to extend the deadlines through the class
24
     certification hearing;
25
            WHEREAS, this is the Parties second request for an extension of the deadlines in the Case
26
     Management Scheduling Order;
27

28
                                                      -1-
                                       STIPULATION AND [PROPOSED] ORDER
                                              Case No. 16-cv-3938-RS
          Case 3:16-cv-03938-RS Document 144 Filed 04/15/19 Page 3 of 7



           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, SUBJECT TO
 1
     APPROVAL BY THIS COURT, as follows:
 2
           The deadlines through the class certification hearing shall be as follows:
 3
            Event                                                 Deadline
 4    Pre-class certification fact depositions                     July 2, 2019
 5    Plaintiffs’ expert disclosures and report(s) concerning      September 2, 2019
      class certification (including any backup materials)
 6
      Defendants’ expert disclosures and report(s) concerning      November 18, 2019
 7    class certification (including any backup materials)

 8    Plaintiffs’ rebuttal report(s) concerning class              January 7, 2020
      certification (including any backup materials)
 9    Expert depositions concerning class certification            January 23-February 6, 2020
10    Plaintiffs’ class certification motion and Daubert           February 24, 2020
      challenges
11
      Defendants’ class certification opposition, Daubert          April 27, 2020
12    challenges, and Daubert opposition
13    Plaintiffs’ reply brief, opposition to Daubert challenges,   May 14, 2020
      and reply to Daubert challenges of Defendants’
14    expert(s)
15    Defendants’ reply to Daubert challenges of Plaintiffs’       June 2, 2020
      experts
16
      Class Certification Hearing                                  TBD (as soon as practicable
17                                                                 on a date convenient to the
                                                                   Court)
18
      Date for Parties to Seek to Engage in Private Mediation      November 1, 2019
19

20
           IT IS SO STIPULATED.
21

22

23

24

25

26

27

28
                                                        -2-
                                     STIPULATION AND [PROPOSED] ORDER
                                            Case No. 16-cv-3938-RS
           Case 3:16-cv-03938-RS Document 144 Filed 04/15/19 Page 4 of 7



 1
     Dated: April 12, 2019                   GLANCY PRONGAY & MURRAY LLP
 2

 3
                                             By: /s/ Joshua L. Crowell
 4                                           Joshua L. Crowell (#295411)
                                             jcrowell@glancylaw.com
 5                                           Lionel Glancy (#134180)
                                             lglancy @glancylaw.com
 6                                           Vahe Mesropyan (#307244)
                                             vmesropyan@glancylaw.com
 7                                           Garth Spencer
                                             gspencer@glancylaw.com
 8                                           1925 Century Park East, Suite 2100
                                             Los Angeles, California 90067
 9                                           Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160
10
                                             Attorneys for Lead Plaintiff Frank Pino and Co-
11                                           Lead Counsel for the Class
12                                           BRAGAR EAGEL & SQUIRE, P.C.
                                             Lawrence P. Eagel
13                                           eagel@bespc.com
                                             David J. Stone (#208961)
14                                           stone@bespc.com
                                             Melissa A. Fortunato (#319767)
15                                           fortunato@bespc.com
                                             885 Third Avenue, Suite 3040
16                                           New York, New York 10022
                                             Telephone: (212) 308-5858
17                                           Facsimile: (212) 486-0462
18                                           Attorneys for Lead Plaintiff Robert Wolfson and
                                             Co-Lead Counsel for the Class
19
                                             LEVI & KORSINSKY, LLP
20                                           Eduard Korsinsky
                                             nporritt@zlk.com
21
                                             Nicholas I. Porritt
22                                           nporritt@zlk.com
                                             Nancy A. Kulesa
23                                           nkulesa@zlk.com
                                             Christopher J. Kupka
24                                           ckupka@zlk.com
                                             30 Broad Street, 24th Floor
25
                                             New York, New York 10004
26                                           Telephone: (212) 363-7500
                                             Facsimile: (212) 363-7171
27
                                             Attorneys for Plaintiff Scott Posson
28
                                           -3-
                              STIPULATION AND [PROPOSED] ORDER
                                     Case No. 16-cv-3938-RS
           Case 3:16-cv-03938-RS Document 144 Filed 04/15/19 Page 5 of 7



 1
     Dated: April 12, 2019                   ARNOLD & PORTER
 2

 3
                                             By:     Gilbert R. Serota
 4                                           Gilbert R. Serota
                                             gilbert.serota@arnold.porter.com
 5                                           Three Embarcadero Center, 10th Floor
                                             San Francisco, CA 94111-4024
 6                                           Telephone: (415) 471-3170
                                             Facsimile: (415) 471-3400
 7
                                             SIDLEY AUSTIN LLP
 8                                           Alex Kaplan
                                             ajkaplan@sidley.com
 9                                           Jon W. Muenz
                                             jmuenz@sidley
10                                           787 Seventh Avenue
                                             New York, NY 10019
11                                           Telephone: (212) 839-5300
                                             Facsimile: (212) 839-5599
12
                                             Attorneys for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -4-
                              STIPULATION AND [PROPOSED] ORDER
                                     Case No. 16-cv-3938-RS
               Case 3:16-cv-03938-RS Document 144 Filed 04/15/19 Page 6 of 7



                                               ATTESTATION
 1

 2             I, Joshua L. Crowell, am the ECF User whose identification and password are being used to

 3   file this Joint Stipulation And [Proposed] Order For Extension Of Class Certification Schedule. In

 4   compliance with Local Rule 5-1(i)(3), I hereby attest that Counsel for Defendants concur in this
 5
     filing.
 6

 7
     DATED: April 12, 2019                                            Joshua L. Crowell
 8                                                                     Joshua L. Crowell

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -5-
                                      STIPULATION AND [PROPOSED] ORDER
                                             Case No. 16-cv-3938-RS
           Case 3:16-cv-03938-RS Document 144 Filed 04/15/19 Page 7 of 7



                                            [PROPOSED] ORDER
 1
            Based on the Parties’ stipulation and the good cause described therein, the Court GRANTS
 2
     this stipulation. The following schedule shall apply:
 3
                Event                                               Deadline
 4     Pre-class certification fact depositions                     July 2, 2019
 5     Plaintiffs’ expert disclosures and report(s) concerning      September 2, 2019
       class certification (including any backup materials)
 6
       Defendants’ expert disclosures and report(s) concerning      November 18, 2019
 7     class certification (including any backup materials)

 8     Plaintiffs’ rebuttal report(s) concerning class              January 7, 2020
       certification (including any backup materials)
 9     Expert depositions concerning class certification            January 23-February 6, 2020
10     Plaintiffs’ class certification motion and Daubert           February 24, 2020
       challenges
11
       Defendants’ class certification opposition, Daubert          April 27, 2020
12     challenges, and Daubert opposition
13     Plaintiffs’ reply brief, opposition to Daubert challenges,   May 14, 2020
       and reply to Daubert challenges of Defendants’
14     expert(s)
15     Defendants’ reply to Daubert challenges of Plaintiffs’       June 2, 2020
       experts
16
       Class Certification Hearing                                  TBD (as soon as practicable
17                                                                  on a date convenient to the
                                                                    Court) June 25, 2020
18
       Date for Parties to Seek to Engage in Private Mediation      November 1, 2019
19

20
            IT IS SO ORDERED.
21
                  4/19/2019
22   DATED: __________________
                                                                      Hon. Richard Seeborg
23                                                                   U.S. District Court Judge

24

25

26

27

28
                                                         -6-
                                      STIPULATION AND [PROPOSED] ORDER
                                             Case No. 16-cv-3938-RS
